Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Natalya Hartmann on February 24, 2022.

The application has been amended as follows: 					    Claim 26 has been amended as followed:
26. (Currently Amended) The quantum dot device of claim [[8]] 1, further comprising: 		a plurality of gates above the quantum well stack such that the quantum well stack is between the plurality of gates and the back gate;							a first doped region in the fin; and 								a second doped region in the fin, wherein the plurality of gates are directly above a continuous portion of the quantum well stack that is between the first doped region and the second doped region.

Allowable Subject Matter
Claims 1-5, 12-16 & 26-45 are allowed. 							The following is an examiner's statement of reasons for allowance: 

 	Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a quantum dot device, comprising: the quantum well layer is included in a fin extending away from a base, a width of the fin is between 10 and 30 nanometers, a height of the fin is between 200 and 400 nanometers, the back gate is at least partially included in the fin, and the substrate is at least partially included in the base.
 The most relevant prior art reference due to Friesen et al. (Pub. No.: US 2005/0184285 A1) substantially discloses a quantum dot device, comprising: 					a substrate (Par. 0030; Figs. 2-3 – substrate 31); and 						a quantum well stack above the substrate, wherein:								the quantum well stack includes a quantum well layer and a back gate (Par. 0030; 		Figs. 2-3 – quantum well layer 23, back gate 30), 								the back gate is between the quantum well layer and the substrate (Par. 0030; 		Figs. 2-3),													the quantum well layer is included in a fin extending away from a base (Par. 	0030; Figs. 2-3 – this Fig. shows a single device; although not shown, it is well-known 	that it has to be isolated from its neighboring devices; the isolation is done by digging 	trench 	around the device and filling it with appropriate insulating material; each device 	could be described as being in the shape of a fin; the larger substrate which contains 	plurality of devices could be considered as the base),							the back gate is at least partially included in the fin (Par. 0030; Figs. 2-3 – this 	Fig. shows a single device; although now shown, it is well-known that it has to be 	isolated from its neighboring devices; the isolation is done by digging trench around the 	device and filling it with appropriate insulating material; each device could be 	described as being in the shape of a fin; clearly the back gate is shown to be included in 	the fin), and													the substrate is at least partially included in the base (Par. 0030; Fig. 3).

 	Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-5, 12, 26-32 & 41-45: These claims depend on allowed claim 1.  

 	Regarding Claim 13: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of operating a quantum dot device, comprising: applying one or more voltages to one or more gates on a first quantum well stack region to cause a first quantum dot to form in the first quantum well stack region, wherein: a back gate is spaced apart from a quantum well layer in the first quantum well stack region such that the quantum well layer is between the back gate and the one or more gates on the first quantum well stack region, and wherein the quantum well layer is included in a fin extending away from a base, a width of the fin is between 10 and 30 nanometers, a height of the fin is between 200 and 400 nanometers, and the back gate is at least partially included in the fin; applying one or more voltages to one or more gates on a second quantum well stack region to cause a second quantum dot to form in the second quantum well stack region; and sensing a quantum state of the first quantum dot with the second quantum dot.

 	The most relevant prior art reference due to Friesen et al. (Pub. No.: US 2005/0184285 A1) substantially discloses a method of operating a quantum dot device, comprising: applying one or more voltages to one or more gates on a first quantum well stack region to cause a first quantum dot to form in the first quantum well stack region (Par. 0023-0024), wherein: a back gate is spaced apart from a quantum well layer in the first quantum well stack region such that the quantum well layer is between the back gate and the one or more gates on the first quantum well stack region (Par. 0030; Figs. 2-3 – quantum well layer 23, back gate 30),  and wherein the quantum well layer is included in a fin extending away from a base (Par. 	0030; Figs. 2-3 – this Fig. shows a single device; although not shown, it is well-known 	that it has to be isolated from its neighboring devices; the isolation is done by digging  trench around the device and filling it with appropriate insulating material; each device could be described as being in the shape of a fin; the larger substrate which contains plurality of devices could be considered as the base), and the back gate is at least partially included in the fin (Par. 0030; Figs. 2-3 – this Fig. shows a single device; although now shown, it is well-known that it has to be isolated from its neighboring devices; the isolation is done by digging trench around the device and filling it with appropriate insulating material; each device could be described as being in the shape of a fin; clearly the back gate is shown to be included in the fin).
 	Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 13 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 13 is deemed patentable over the prior arts.

Regarding Claims 14-16: These claims depend on allowed claim 13.  

Regarding Claim 33: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a quantum dot device, comprising: a second fin extending away from the base and including a second quantum well layer and a second back gate, wherein the second back gate is between the second quantum well layer and the base; a plurality of second gates on a top surface of the second fin; wherein: projections of the first and second fins onto a plane parallel to the base are parallel, an insulating material is between the first fin and the second fin, and the second quantum well layer is between the second back gate and the second gates.

 The most relevant prior art reference due to Friesen et al. (Pub. No.: US 2005/0184285 A1) substantially discloses a quantum dot device, comprising: 					a base (Par. 0030; Figs. 2-3 – substrate 31 can be considered as the base); 			a first fin extending away from the base and including a first quantum well layer and a first back gate, wherein the first back gate is between the first quantum well layer and the base gate (Par. 0030; Figs. 2-3 – quantum well layer 23, back gate 30; these Figs. show a single device; although not shown, it is well-known that each device has to be isolated from its neighboring devices; the isolation is done by digging  trench around the device and filling it with appropriate insulating material; each device 	could be described as being in the shape of a fin; the larger substrate which contains plurality of devices could be considered as the base); and			a plurality of first gates on a top surface of the first fin (Par. 0030, Fig. 2 – plurality of first gates 32);													the first quantum well layer is between the first back gate and the first gates (Figs. 2-3).

 	Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 33 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 33 is deemed patentable over the prior arts.

Regarding Claims 34-40: These claims depend on allowed claim 33.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/03/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812